DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhobey (US 5217232) in view of Kawanishi et al. (JP 2017002940).
 	Regarding claims 1 and 9, Makhobey discloses an apparatus, comprising: a sealing element 62 Fig. 2 comprising at least one device 78 configured to apply radial force on an outer diameter of the sealing element; and at least one wave spring 84 comprising at least one flat end-coil and disposed around the sealing element.  However, Makhobey fails to explicitly 
 	Regarding claims 2 and 10, Makhobey as modified discloses wherein the at least one device 78 configured to apply radial force of the sealing element 62 comprises one or more of at least one garter spring, at least one wire spring, and at least one o-ring. 	Regarding claims 3 and 11, Makhobey as modified discloses wherein the sealing element 62 comprises any combination of pressure-balanced, tangent-to-rod ring, lip seal, or lip seal with carrier, with at least one pilot feature (3 of Kawanishi et al.). 	Regarding claims 4 and 12, Makhobey as modified discloses wherein the sealing element 62 comprises at least one of: a first ring comprising at least one pilot feature 3 on a first face, at least one first feature 72 on a second face, and at least one device 78 configured to apply radial force on an outer diameter of the first ring; and a second ring 216 Fig. 3 comprising at least one second feature configured to align with the at least one first feature and at least one device 242 configured to apply radial force on an outer diameter of the second ring. 	Regarding claims 5 and 13, Makhobey as modified discloses wherein one or more of the at least one device 78 configured to apply radial force of the first ring or the at least one device configured to apply radial force of the second ring 242 comprises one or more of at least one garter spring, at least one wire spring, and at least one o-ring. 	Regarding claims 7 and 15, Makhobey as modified discloses wherein one or more of the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

 	Claims 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhobey in view of Kawanishi et al. and further in view of Mahieux (US 20170335972). 	Regarding claims 6, 14 and 19, Makhobey as modified discloses the invention as claimed above but fails to explicitly disclose one or more of at least one tangentially cut ring segments.  Mahieux, shows this to be well known in the art.  Mahieux discloses the use of a segmented ring 100 Fig. 1A having tangentially cut ring segments.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the segment of Makhobey Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/EUGENE G BYRD/               Primary Examiner, Art Unit 3675